UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA
BRIAN J. PENNINGT()N, ET AL C.A. NO.: 3:18-CV-588-JWD-EWD
VERSUS

SELECTIVE. INSURANCE COMPANY
OF THE SOUTHEAST

ORDER AN]) REASONS

Before the Court is the Rule 12(b)(5) Motion to Dismiss by Sclective Insurance Company
of the Southeast (“Selective” or “Defendant”). (Doc. 9.) The motion is opposed by plaintiffs
Brian J. Pennington and Jennit`er D. Pennington (“Pennington” or “Plaintii`fs”). (Doc. l l.) No
reply was filed. For the following reasons, the motion is denied.

BACKGROUND AND ARGUMENTS OF THE PARTIES

The suit arises from the August 14, 2016 flood which allegedly caused losses to
Plaintii`t`s’ property in Ascension Parish, La. The property was insured by Selective as a Write-
Your-Own insurer under the National Flood lnsurance Program. Se|ective seeks dismissal of the
claim for failure of Plaintif`f`s to timely serve it within 90 days as required by Fed. R. Civ. P.
4(m). (Doc. 9 at l.) Selective argues that “the record shows no apparentjustification for
[Plaintiffs’] failure to timely serve.” (Doc. 9-1 at 2.) Signii`icantly, Selective advises the Court
that if the Court grants its motion and the suit is dismissed without prejudice, “any lawsuit re-
filed by Plaintiffs may be time-barred, and it files the instant motion to dismiss in order to avoid
waiving a timeliness defense.” (Doc. 9-1 at 2, n. 10.)

Plaintif`i`s admit that the suit was not timely served but argue that service was made only
one day late, on the 915' day. (Doc. l l at 2.) They contend that Rule 4(m) gives the Court

discretion to allow additional time for service and deny the motion even if`the suit was not

served timely and should do so in this case because denial would “best serve the interests of
judicial efficiency and economy.” (Id. at 3.)
STANDARD

“Under Ru|e 4(m) the Court must first determine whether ‘ good cause’ exists to extend
the time for service.” Teveras v. Clark, No. l?-12?47, 2018 WL 3428600 at *2 (E.D. La. .Iuly
16, 2018) (citing Thompson v. Brown, 91 F.3d 20, 21 (5Lh Cir. 1996.) The burden of showing
good cause rests with the party responsible for serving process. Id., citing Sys. St'gns Supplies v.
Dep’t ofJust:'ce, 903 F.2d 1011, 1013 (5th Cir. 1990).

Here, Plaintiffs do not argue that there was good cause for their failure to comply with
Rule 4(m) nor do they attempt to explain why they were late in serving the complaint. Therefore,
they have failed to show good cause. But that does not end the inquiry. As the Fifth Circuit said
in Tho:npson, “We agree with the majority of circuits that have found that the plain language of
Rule 4(m) broadens a district court’s discretion by allowing it to extend the time for service even
when a plaintiff fails to show good cause.” 91 F.3d at 21 (citations omitted).

As stated above, Selective has declared its intention to raise a timeliness defense if` it
succeeds in the present motion and Plaintiffs then refile the suit.

[l]fa dismissal under the discretionary provisions of Rule 4(m) will likely bar

future litigation, the dismissal should instead “be reviewed under the same

heightened standard used to review a dismissal with prejudiee.“ M:'Han [v USAA

Genera! lademnfty Co.], 546 F.3d [321]at 325-26 (citing Boazman v. Econ. Lab.,

Inc,, 53')' F.2d 210, 213 (Sth Cir. 19?6)). Under this heightened standard,

dismissal “is warranted only where a clear record of delay or contumacious

conduct by the plaintiff exists and a lesser sanction would not better serve the

interests of justice.” Id. at 326 (quoting Gray v. Ffd. Acceprance Corp., 634 F.2d

226, 227 (5th Cir. 1931)). When the Fifth Circuit has affirmed dismissals with

prejudice, “it has generally found at least one of three aggravating factors: (l)

delay caused by [the] plaintiff himself and not his attorney; (2) actual prejudice to

the defendant; or (3) delay caused by intentional conduct.” ld. (quoting Prfce v.
McG!a!hery, 792 F.2d 4?2, 474 (Sth Cir. 1986)).

Teveras v. C)’ark, 2018 WL 3428600 at *2

DISCUSSION

Here, the Court finds no clear record of contumacious conduct. Only one ofthe three
aggravating factors is arguably present. There is no suggestion that the delay was caused by
Plaintiffs and not their attorney. Second, Selective has not demonstrated, nor have they argued,
that it was prejudiced by this one-day delay in service. As to the third factor, Selective notes that
Plaintiffs’ complaint specifically Stated “PLEASE HOLD SERVICE” on Selective. (Doc. 9-| at
2, citing Doc. 1 at 3.) However, this instruction by Plaintif`fs’ counsel resulted in, at most, a delay
of one clay beyond the deadline and no actual prejudice to Selective. Under these circumstances,
the Court finds that Selective’s motion should be denied.

CONCLUSION

For the foregoing reasons, the Rule 12(b)(5) Motion to Dismiss by Selective Insurance

Company of the Southeast (Doc. 9), is hereby DENIED.

Signed in Baton Rouge, Louisiana, on November 14 2018.

@»\;V\/

JUDGE JOHN W. deGRAVELLES
UNITED STATES DISTRICT COURT
MlDDLE DISTRICT OF LOUISIANA

 

